Per 0Uriah:
The plaintiff in error has no just ground of complaint, either as to the rulings of the court or the verdict of the jury. The farm in question was purchased by Susan Carney, wife of Samuel Carney, in 1850. A considerable amount of the purchase money was paid in cash out of her separate estate. The judgment notes given for the balance were collected by executions levied from time to time upon her property. It does not appear that her husband had any money to pay with; on the contrary he was insolvent. That he lived with his wife on the farm is not to the purpose. He was merely her agent. The earnings of the farm belonged to his wife. Rush v. Vought, 55 Pa. 437, 93 Am. Dec. 769.
The evidence to disturb Susan Carney’s title after all these years should be strong, much stronger than anything the plaintiff has shown.
Judgment affirmed.